DETAILED ACTION
Status of Claims
	This action is in response to the amendments to application 16/482407 filed on
3/21/2022. Claims 252-268 are pending and have been examined in this office action. Claim 252-259, 261-268 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/21/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see page 15, filed 3/21/2022, with respect to 35 USC § 112(b) have been fully considered and are persuasive.  The 112(b) rejection of claim 252 has been withdrawn. 
Applicant’s arguments, see page 16, filed 3/21/2022, with respect to 35 USC § 101 have been fully considered and are persuasive.  The 101 rejection of claims 252-268  has been withdrawn. 
Applicant’s arguments, see page 18, filed 3/21/2022, with respect to the rejection(s) of claims 252, 255, and 267, under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior cited references.
Regarding Claim 252
Penilla et al. U.S. Patent No. 9,581,997 (“Penilla”) discloses the newly amended limitations:
	d) a cloud-based platform of information and computing services comprising: a cloud service module to support communication, operations, information exchange, control, security, and privacy protection for a CAVH system, (see at least [col. 5, line 19-29] In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, highways, shared or home driveways, designated driving and parking areas. In the specific embodiments described herein, vehicles, structures and objects will include circuitry and communication logic to enable communication with a cloud processing system over the Internet. A cloud processing system, as described herein, will include systems that are operated and connected to the Internet or to each other using local networking communication protocols.)
	said cloud service module comprising a user component, a vehicle component comprising an OBU, an infrastructure component comprising an RSU, a TCC, a TCU, a network component comprising a communication network, and a computing component comprising an RSU, a TCC, a TCU, an OBU; and (see at least [ABSTRACT] Methods, computer systems, and servers are provided for navigating a vehicle automatically from a current location to a destination location with or without a human operator controlling primary navigation of the vehicle. AND [col. 5, line 26-29] A cloud processing system, as described herein, will include systems that are operated and connected to the Internet or to each other using local networking communication protocols. AND [claim 1] wherein the electronics of the vehicle include hardware and software on-board the vehicle and the electronics of the vehicle communicate with a server to exchange data to manage at least part of the self-park process for the automatic movement of the vehicle.)
	generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (see at least [Abstract] The self-park process acting to control the vehicle to automatically move from a current location to a destination location in the self-park location, and the current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location.)
	wherein said RSUs comprise a communications module, a sensing module, and a data processing module, and (see at least [col. 9, line 26-30] Sensor data processor 104 can communicate that information to cloud processing 120 via a wireless router 106, or other suitable wired or wireless communication system that allows connection between garage 100 and the Internet.)
	generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (see at least [col. 2, line 66 – col. 3, line 3] In some embodiment, the corrective action includes application of breaks, application of auto-turning a steering while, a switch to auto-drive mode, acceleration, acceleration and deceleration, or combinations of one or more thereof.)
	wherein OBU is an onboard unit that collects vehicle generated data and receive inputs from the RSUs and facilities vehicle control; (see at least [col. 14, line 53-62] Vehicle sensors 452 of the vehicle can be communicating data to the self-park controller as well as vehicle cameras. The vehicle cameras can also be obtaining data during, after or before the vehicle begins to move. The vehicle cameras can be located in all locations around the vehicle. The vehicle cameras can be located in the front, in the rear, under the vehicle, above the vehicle, to the sides of the vehicles etc. Other sensors the vehicle can include ultrasonic sensors, heat sensors, IR sensors, Sound sensors, microphones, etc.)
	including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction (see at least [col. 2, line 66 – col. 3, line 3] In some embodiment, the corrective action includes application of breaks, application of auto-turning a steering while, a switch to auto-drive mode, acceleration, acceleration and deceleration, or combinations of one or more thereof.)

Regarding Claim 255
	Examiner cites to the prior reference Ricci et al. U.S. Patent No. 9,147,298 (“Ricci”) and Mudalige et al. U.S. Pub. No. 20110012755 (“Mudalige”) teaches the amended claim limitations wherein the optional claim language is removed.
	Ricci teaches the limitations wherein:
	a) managing crowd and multi-perspective sensing through multiple CAVH vehicle-based and roadside sensors; (see at least [col. 43, line 35-42] The wireless signal sensors 758 may include one or more sensors configured to receive wireless signals from signal sources such as Wi-Fi TM hotspots, cell towers, roadside beacons, other electronic roadside devices, and satellite positioning systems. Optionally, the wireless signal sensors 758 may detect wireless signals from one or more of a mobile phone, mobile computer, keyless entry device, RFID device, near field communications (NFC) device, and the like. AND [col. 84, line 6-12] It should be appreciated that the various processing modules (e.g., processors, vehicle systems, vehicle Subsystems, modules, etc.), for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations…)
	c) heterogenous sensing methods comprising receiving data computer vision, radar, and/or LiDAR data having heterogenous resolution, type, coverage, and/or frequency; and (see at least [col. 20, line 46-54] Thus, the area 112 is exemplary of the range of those sensors and what can be detected by those sensors associated with the vehicle 104. Although sensor range is shown as a fixed and continuous oval, the sensor range may be dynamic and/or discontinuous. For example, a ranging sensor (e.g., radar, lidar, ladar, etc.) may provide a variable range depending on output power, signal characteristics, or environmental conditions (e.g., rain, fog, clear, etc.).)
	d) network sensing methods comprising communicating with external data sources for emergency management, integrating multiple transportation modes, and/or forecasting travel demand (see at least [col. 73, 8-14] The health data received may be a reaction from the driver. For example, the driver may call for help or ask the vehicle for assistance. For example, the driver or passenger may say that they are having a medical emergency and ask the car to perform some function to help. The function to help may include driving the person to a hospital or stopping the car and calling for emergency assistance.)
	Mudalige teaches the limitations wherein:
	b) local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing CAVH and transportation network states and events; (see at least [¶ 0014] The vehicle 14 includes a receiver, such as an in-vehicle wireless radio 24, for communicating with the RSE 16. The vehicle 14 further includes a processor 26 for processing the received wireless messages broadcast by the RSE 16. The processor 26 is also coupled to a GPS receiver 28 for receiving GPS data relating to the global positioning of the vehicle 14. The processor 26 is in communication with other devices that either sense or assist in determining environmental conditions affecting the stopping of the vehicle 14. The processor 26 may also be in communication with one or more vehicle subsystems, such as a brake control module, for determining the velocity or acceleration of the vehicle. The processor 26 processes the data in wireless messages specifically the local intersection data of the intersection, the GPS data, and the vehicle speed/acceleration and determines whether a potential stop sign violation may occur.)

Regarding Claim 267
	Examiner cites to the prior reference Penilla et al. U.S. Patent No. 9,581,997 (“Penilla”) where the optional claim language is removed and wherein Penilla discloses the mended limitation:
	a) a cyber-attack detection method comprising detecting malicious cyber activities and/or abnormal physical phenomenon in drivers, vehicles, and traffic flow; wherein the abnormal physical phenomenon of drivers, vehicles, and traffic behavior refers to exceeding the spatial-temporal limitations of vehicle interactions, the physical and perception reaction limitations of human drivers, the physical limitations of sensing, mechanical, and control limitations of self-driving vehicles, and/or macroscopic and microscopic limitations of traffic flow such as speed flow, density, capacity, headway, spacing, gap, and/or other traffic characteristics; (see at least [col. 3, line 37-42] In some embodiment, the notification for when a collision actually occurs includes data regarding a heading, or speed, or weather conditions, or video clips, or license plate images, or person identification data, or combinations thereof. AND [col. 16, line 43-46] The vehicle metrics and data may be collected using a variety of sensors including but not limited to optical sensors, mechanical sensors, and networked sensors among others. AND [col. 7, line 23-30] In one embodiment, each vehicle will maintain a table of all other vehicles in, entering, and or leaving its sphere of influence. In some embodiments, all or some of the vehicle will maintain and continuously share its own heading, speed and location. In one embodiment, an algorithm on each vehicle will continuously compare the current vehicle's speed, heading and location with that of all other vehicles in its sphere of influence to determine if a collision may result.)

Allowable Subject Matter
Claims 254, 258-259, 266 and 268 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 252-253, 256-257, 260-261, and 262-264 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al. U.S. Patent No. 9,581,997 (“Penilla”) in view of Suto et al. U.S. Pub. No. 2018/0149488 (“Suto”).
Regarding claim 252 as best understood, Penilla discloses a cloud-based connected and automated vehicle highway (CAVH) system comprising:
a) a roadside unit (RSU) network; (see at least [col. 5, line 19-23] In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, high ways, shared or home driveways, designated driving and parking areas.)
b) a Traffic Control Unit (TCU) and Traffic Control Center (TCC) network; (see at least [col. 20, line 33-39] The cloud processing can then process the charge station status, traffic information associated with locations around or between charging stations and a user's current location, and provide specific suggested routes displayed on the user's device 103 or sent to user 180's vehicle(s) or portable programmable vehicle profile(s).)
c) a vehicle comprising an onboard unit (OBU); (see at least [Fig. 13] #1302 Vehicle, structure or object computer Management system) 
d) a cloud-based platform of information and computing services comprising: a cloud service module to support communication, operations, information exchange, control, security, and privacy protection for a CAVH system, (see at least [col. 5, line 19-29] In one embodiment, structures described herein can include parking structures, parking lots, private or commercial buildings, a drive-through, bridges, toll roads, highways, shared or home driveways, designated driving and parking areas. In the specific embodiments described herein, vehicles, structures and objects will include circuitry and communication logic to enable communication with a cloud processing system over the Internet. A cloud processing system, as described herein, will include systems that are operated and connected to the Internet or to each other using local networking communication protocols.)
said cloud service module comprising a user component, a vehicle component comprising an OBU, an infrastructure component comprising an RSU, a TCC, a TCU, a network component comprising a communication network, and a computing component comprising an RSU, a TCC, a TCU, an OBU; and (see at least [ABSTRACT] Methods, computer systems, and servers are provided for navigating a vehicle automatically from a current location to a destination location with or without a human operator controlling primary navigation of the vehicle. AND [col. 5, line 26-29] A cloud processing system, as described herein, will include systems that are operated and connected to the Internet or to each other using local networking communication protocols. AND [claim 1] wherein the electronics of the vehicle include hardware and software on-board the vehicle and the electronics of the vehicle communicate with a server to exchange data to manage at least part of the self-park process for the automatic movement of the vehicle.) 
e) a  cloud computing module configured to perform methods for CAVH control, said methods comprising methods for cloud delivery, communication, data computing and management, analytics and optimization, onsite and remote control, and privacy and security, (see at least [claim 6] wherein the electronics of the vehicle include hardware and software on-board the vehicle and the electronics of the vehicle communicate with a server to exchange data to manage at least part of the self-park process for the automatic movement of the vehicle.)
wherein said TCC and TCU are automatic or semi-automatic computational modules that provide data gathering, information  processing, network optimization, and vehicle control; and (see at least [Fig. 2] #168 Automatic Remote Driving AND [col. 2, line 4-6] In one embodiment, a method for navigating a vehicle automatically from a current location to a destination location with or without a human operator is provided.) 
generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (see at least [Abstract] The self-park process acting to control the vehicle to automatically move from a current location to a destination location in the self-park location, and the current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location.)
wherein said RSUs comprise a communications module, a sensing module, and a data processing module, and (see at least [col. 9, line 26-30] Sensor data processor 104 can communicate that information to cloud processing 120 via a wireless router 106, or other suitable wired or wireless communication system that allows connection between garage 100 and the Internet.)
generate and provide vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (see at least [col. 2, line 66 – col. 3, line 3] In some embodiment, the corrective action includes application of breaks, application of auto-turning a steering while, a switch to auto-drive mode, acceleration, acceleration and deceleration, or combinations of one or more thereof.)
wherein OBU is an onboard unit that collects vehicle generated data and receive inputs from the RSUs and facilities vehicle control; (see at least [col. 14, line 53-62] Vehicle sensors 452 of the vehicle can be communicating data to the self-park controller as well as vehicle cameras. The vehicle cameras can also be obtaining data during, after or before the vehicle begins to move. The vehicle cameras can be located in all locations around the vehicle. The vehicle cameras can be located in the front, in the rear, under the vehicle, above the vehicle, to the sides of the vehicles etc. Other sensors the vehicle can include ultrasonic sensors, heat sensors, IR sensors, Sound sensors, microphones, etc.)
including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction (see at least [col. 2, line 66 – col. 3, line 3] In some embodiment, the corrective action includes application of breaks, application of auto-turning a steering while, a switch to auto-drive mode, acceleration, acceleration and deceleration, or combinations of one or more thereof.)
Penilla fails to disclose system is configured to provide individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance. However, Suto teaches wherein said cloud-based CAVH system is configured to actively control individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance (see at least [¶ 0052] In this way, even if the vehicle does not travel on a lane necessary for turning right or left at the following guide intersection when the vehicle travels a predetermined distance and the lane network data acquisition unit 13 acquires a lane network, it is possible to avoid a risk that the vehicle cannot travel along the route by setting a route for a lane change in the lane group to which the vehicle position belongs. Thus, it is possible to set the lane-basis guide route on which the vehicle can travel with low fuel consumption.) 
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Suto teaches the system is configured to provide individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Suto where the system is configured to provide individual vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance. Doing so allows for efficient operation of the vehicle network.

Regarding claim 253 as best understood, Penilla discloses the cloud-based CAVH system of claim 252 comprising sub-systems configured to perform said methods for CAVH control, said sub-systems comprising a planning as a service sub-system, a connectivity as a service sub-system, a control as a service sub-system, a prediction as a service sub-system, and/or a sensing as a service sub-system; wherein said control as a service sub-system uses cloud-computing methods for CAVH vehicular control (see at least [Fig. 13] #1302 Vehicle, structure or object computer Management system: Vehicle control systems, Vehicle Data, Collision Detection & Prediction Algorithm AND [col. 2, line 66 – col. 3, line 3] In some embodiment, the corrective action includes application of breaks, application of auto-turning a steering while, a switch to auto-drive mode, acceleration, acceleration and deceleration, or combinations of one or more thereof.)

Regarding claim 256 as best understood, Penilla discloses the cloud-based CAVH system of claim 253 wherein said Control as a Service sub-system is configured to provide cloud-computing methods for CAVH vehicular control, said methods comprising: 
methods for vehicle operational control comprising receiving and/or providing data characterizing vehicle speed, direction, map coordinate, and/or spacing relative to other -vehicles; (see at least [col. 7, line 7-15] In one embodiment, vehicles can maintain valuable information regarding where they are, where they are heading and their destination maintained which is maintained by GPS and navigation systems on board. The information collected and maintained by every vehicle is mutually exclusive, meaning that only each individual vehicle is aware of its own heading, rate of speed and current location. This information, on one embodiment is crowd sourced and crowd shared/consumed for use in for accident avoidance.)4Appl. No. 16/454,268PA TENT
methods for corridor activity control comprising managing automated driving, merging with non-CAV vehicles, and/or interacting with a vehicular ad hoc network (VANET) service; c) methods for global activity control comprising receiving and/or providing data characterizing routes; receiving and/or providing data characterizing detour, parking, traffic load, and/or congestion and/or managing first and/or last mile control of vehicles; and/or d) methods for system operational control comprising communicating between one or more of an onboard unit (OBU), roadside unit (RSU), traffic control unit (TCU), and/or traffic control center (TCC); optimizing a network; and/or responding to a security and/or emergency event (see at  least [col. 8, line 3-5] The methods for accident avoidance between two vehicles can be extended for use in automated vehicle maneuvering.)

Regarding claim 257 as best understood, Penilla discloses the cloud-based CAVH system of claim 253 wherein said Prediction/Analysis as a Service sub-system is configured to provide cloud-computing methods for CAVH system prediction and/or analysis, said methods comprising:
methods for vehicle activity prediction and/or analysis comprising analyzing CAVH mechanical status, predicting system failure, and/or predicting optimal speed; b) methods for corridor activity prediction/analysis comprising predicting road traffic, detecting aggressive vehicles, and/or predicting an emergency; and/or c) methods for global CAVH system activity prediction and/or analysis comprising predicting busy areas and/or busy times, suggesting things to do to a user, determining an optimal travel route, and/or determining an optimal parking lot (see at least [col. 17, line 6-19] The collision management system may engage any combination of active and/or passive collision avoidance maneuvers using the vehicle's control systems. For instance, if two vehicles are traveling on intended paths that will result in a head-on collision at some point in the future, the systems on both vehicles will calculate if an early warning will suffice. Each of the two vehicles will alert their corresponding driver via audio, tactile feedback near, on or proximate to the driver's body, a visual alert, or combinations thereof. If the drivers do not correct their intended path and a collision is still predicted by the algorithm, more aggressive systems will engage Such as applying braking power, reducing speed, or steering the one or both vehicles away from each other or away from an obstacle.)

Regarding claim 260 as best understood, Penilla discloses cloud-based CAVH system of claim 253 wherein said Storage as a Service sub-system is configured to:
provide cloud-based storage for user, vehicle, and/or infrastructure profile information; b) provide real-time data storage and retrieval; c) store and/or retrieve real-time sensing data, real-time control data, and/or real-time communication data; d) provide short-term cloud-based data storage and retrieval to store and manage data from the past 1 to 7 days; e) store and manage event data comprising one or more of a traffic crash, network congestion pattern, weather event, and/or road construction; and/or f) provide long-term data storage and retrieval to store one or more of historical recurrent CAVH congestion/control patterns, non-recurrent CAVH congestion/control patterns, user profiles, CAVH vehicle status, OBU status, and/or RSU status (see at least [col. 3, line 13-17] Some embodiment further include storing a history event log of occurrences and actions taken when triggering a warning or taking corrective action, the history event log being communicated over the Internet to cloud processing systems for remote storage and remote access. AND [col. 5, line 36-40] The communication with and between the various client devices will enable the cloud processing system to deliver additional processing information, data, and real-time metrics concerning data obtained from other processing systems as well as client feedback data.)

Regarding claim 261 as best understood, Penilla discloses the cloud-based CAVH system of claim 253 wherein said Connectivity as a Service sub-system comprises: 
a cloud computing-based communication and network services component configured to connect one or more of a CAVH user, CAVH vehicle, CAVH infrastructure, CAVH system, non-CAVH user, non-CAVH vehicle, non- CAVH infrastructure, and/or non-CAVH system; b) a User-to-System component that is configured to: 1) connect CAVH users and CAVH cloud; 2) send data of user-end methods to CAVH cloud for calculation, analyzing, distribution and storage; and/or 3) send data aggregated from other CAVH components to users as system feedback; c) a Vehicle-to-System component that is configured to: 1) connect CAVH vehicles and CAVH cloud system; 2) collect vehicle-end data; 3) implement vehicle-end functions; and/or 4) send data to a vehicle-end subsystem to support CAVH driving; d) a RSU-to-System component configured to: 1) connect a CAVH RSU and CAVH cloud system; 2) collect RSU-end data; 3) provide RSU-end data to a cloud server; 4) send data to a RSU-end subsystem; and/or 5) perform as a communication bridge to extend and/or enhance the communication between a cloud server and users/vehicles that have a connection with an RSU; e) a Vehicle-to-Vehicle communication component configured to: 1) connect CAVH vehicles; 2) extend and/or enhance connection between cloud and user and/or vehicle; and/or  3) share on-board sensor data to enhance implementation of vehicle-end methods and/or to share mission critical data to enhance implementation of vehicle-end methods; f) a Vehicle/User-to-Infrastructure component configured to:7Appl. No. 16/454,268PA TENT Amdt. Dated Sep 11, 2019Atty Docket No. 36545.2021) connect vehicles and an RSU; 2) extend and/or enhance a user and/or vehicle connection with cloud server; and/or 3) extend and/or enhance a connection using an RSU as a bridge joint; g) an Infrastructure-to-Infrastructure component configured to: 1) connect infrastructures; 2) function as an infrastructure-end system; 3) extend and/or enhance a connection between the cloud and infrastructure; and/or 4) extend and/or enhance connection between cloud and infrastructure, wherein said cloud and infrastructure do not have a direct connection; and/or h) a User-to-Vehicle component configured to: 1) connect a user and a vehicle that is registered by said user and/or driven by said user; 2) update an active trip demand change of said user; 3) receive system feedback comprising system status and/or trip status; and/or 4) enhance user connectivity to said system through vehicle-to-system communication (see at least [col. 6, line 9-19] The various computing devices of the vehicle, and or the computing devices of the user (Smart devices) can be connected to the Internet or to each other. Provided that a user has access or account access to the cloud service, the cloud processing services on the Internet can provide additional processing information to the electronics of the vehicle. In the following embodiments, examples will be provided for ways of having the cloud processing services deliver processing information concerning various physical locations that have mapping data associated there with. AND [col. 8, line 13-18] Vehicle storage can be automated at physical static locations or can be deployed manually in an ad-hoc manner with the use of portable sensors that emit a signal to network connected devices, vehicles, objects and structures transmit ting metrics and dimensions the sensor is virtualizing at that given moment.)

Regarding claim 262 as best understood, Penilla discloses the cloud-based CAVH system of claim 252 comprising User End Methods and Systems configured to: 
provide a method for user behavioral profiling comprising one or more of: 1) aggregating anonymous user data to establish user behavioral groups,; 2) matching a user to a user profile type; 3) creating customized CAVH services for a user; and/or 4) identifying and adapting to changes in user behavior and preferences; (see at least [col. 20, line 33-47] The cloud processing can then process the charge station status, traffic information associated with locations around or between charging stations and a user's current location, and provide specific suggested routes displayed on the user's device 103 or sent to user 180's vehicle(s) or portable programmable vehicle profile(s). The route generator can provide guided routes to the various charging stations (e.g., charge locations), based on the user's 180 immediate needs, desire for discounts, sponsored rewards, or the amount of time it will take to obtain access to a charge pump at a particular point in time. Broadly speaking, a discount is a reward and a reward is a discount, and a sponsored reward is a discount that is at least partially paid by another party for a the benefit of the recipient of the reward.)
provide pre-trip user activity planning to: 1) customize a CAVH trip for each user comprising one or more of origin, destination, departure time, and routing plan; 8Appl. No. 16/454,268PA TENTAmdt. Dated Sep 11, 2019Atty Docket No. 36545.2022) recommend a CAVH trip plan based on the matched user profile groups and/or the states of CAVH facilities; 3) confirm a CAVH trip plan based on the matched user profile groups and the states of CAVH facilities; 4) initialize a CAVH trip based on a confirmed trip plan; 5) provide notification to a user of a trip; 6) manage communication between OBU and RSU components; and/or 7) establish communication with a transaction subsystem, a payment subsystem, a ridesharing subsystem, and/or a car-pooling subsystem; (see at least [col. 10, line 57-64] For example, an application on a mobile device 103 can communicate with cloud processing 120, which in turn will enable the user to select that the vehicle perform self-parking operations, can pay for parking privi leges, can be provided with notifications of the location of the vehicle that has been parked in garage 100, and can be provided notifications or information when the vehicle is moved within garage 100.) 
provide within-trip user activity planning configured to: 1) provide support to users during a CAVH trip; 2) adapt to user-requested trip plan changes; 3) recommend a service or trip plan change in response to one or more of a transportation network condition; traffic event and/or traffic control; and/or multi-modal transportation information; 4) provide within-trip information to other system components or external services for trip plan execution, payment and transactions, social network, and/or emergency management; and/or d) provide post-trip methods comprising one or more of egressing and signing off CAVH systems; finalizing transactions and logs of a completed CAVH trip; data packaging and aggregation for analytics; making destination and activity recommendations; switching driving modes; and/or providing and/or receiving parking information (see at least [col. 20, line 62 – col. 21, line 1] Once the user selects a route option, the route generator can provide information concerning the charging station, and can also prepay or book a charging station slot. A charging station slot can include, for example a parking spot in front of a charging station. The charging station slot can be reserved if the user decides to prepay for the charging station, as a convenience.)

Regarding claim 263 as best understood, Penilla discloses the cloud-based CAVH service system of claim 252 comprising Vehicle End Systems and Methods configured to: 
a) actively control CAVH vehicles with detailed and time-sensitive control instructions for vehicle following, lane changing, and route guidance including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (see at least [col. 2, line 66 – col. 3, line 3] In some embodiment, the corrective action includes application of breaks, application of auto-turning a steering while, a switch to auto-drive mode, acceleration, acceleration and deceleration, or combinations of one or more thereof.)
b) comprise a Vehicle profile subsystem configured to manage the profiles of CAVH vehicles; establish vehicle profile groups in the cloud based on anonymous vehicle data; match CAVH vehicles with established vehicle profile groups in the cloud; provide customized vehicle guidance and control schemes designed for different types of CAVH vehicles; and/or provide real- time detection of vehicle characteristic changes;  9Appl. No. 16/454,268PA TENT Amdt. Dated Sep 11, 2019Atty Docket No. 36545.202c) comprise a Guidance subsystem configured to generate a CAVH guidance plan; provide CAVH map management methods; and/or provide trip guidance management methods; d) comprise a localization-enhancement subsystem configured to manage crowd- sourced sensor data; implement a method comprising managing data from onboard sensors of a vehicle, data from surrounding vehicles, data from road- side sensors, and sensor data shared from other nearby CAVH vehicles; fuse data in the cloud to improve the accuracy of self-positioning, wherein said data comprises one or more of crowd-sourced sensor data, self-positioning data, and/or map data; e) comprise a Navigation subsystem configured to support the navigation of CAVH vehicles; navigate CAVH vehicles; and/or f) support a CAVH vehicle control component (see at least [Fig. 13] #1300 Vehicle control systems, Steering, and Braking… AND [col. 9, line 38-46] Vehicle control data 110 can also be provided to cloud processing 120. Vehicle control data can include information that is provided to a specific vehicle to directing that vehicle to park. For example, if garage 100 enables automatic Vehicle parking, such as parking operations that do not involve the human to drive the vehicle, that vehicle can be provided with vehicle control data 110. Vehicle control data 110 can be provided via cloud processing 120 to any specific vehicle.)

Claim 265 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto, and further in view of Ricci et al. U.S. Patent No. 9,147,298 (“Ricci”).
Regarding claim 265 as best understood, Penilla discloses the cloud-based CAVH service system of claim 252 comprising a System Analytics/Optimization component configured to perform:
a Heterogeneous Sensing Data Integration method comprising collecting and fusing different sensing data from OBU, RSU, and transportation infrastructures; (see at least [col. 2, line 16-26] The self-park process acting to enable the vehicle to automatically move from a current location to a destination location within the self-park location. The current location and the destination location are updated dynamically as the current location of the vehicle changes and based on conditions of the destination location. In some embodiment, the self-parking location includes a plurality of sensors, each of the sensors being associated to physical locations in the self-parking location, and selected ones of the sensors monitoring a Volume of space to detect changes.) 
a Dynamic object mapping method comprising reporting and positioning a CAVH vehicle, surrounding CAVH vehicles, and/or surrounding non-CAVH vehicles;  10Appl. No. 16/454,268PA TENT Amdt. Dated Sep 11, 2019Atty Docket No. 36545.202c) an infrastructure data provision and updating method comprising providing road, transportation, and CAVH infrastructure data in real-time to one or more edge nodes; (see at least [col. , line 25-37] The mapping data associated with the various locations can include locations of objects in the real world. The objects in the real world can include roads, sidewalks, buildings, barriers, fencing, parking structures, walls or obstacles within a location, doors, positioning of walls, location information of other vehicles within a location, sensor data associated with various locations, mapping data that outlines the geometries of a building or vehicle, sensor location that is static and/or dynamic, area and Volume information within buildings, structures or areas, sensors for detecting movement or presence of obstacles within a location, data identifying occupancy a specific locations such as parking structure parking spaces, etc.)
an event data collection and dissemination method comprising collecting and broadcasting event data; (see at least [col. 3, line 13-17] Some embodiment further include storing a history event log of occurrences and actions taken when triggering a warning or taking corrective action, the history event log being communicated over the Internet to cloud processing systems for remote storage and remote access.)
a Control Signal/Logic Optimization method comprising providing control signals and/or a logic optimization algorithm; f) a system supply-demand estimation and management method comprising inferring travel demand; inferring traffic patterns; inferring the CAVH origin-destination and routing demand; and making recommendations on congestion mitigation and service improvement; (see at least [col. 20, line 33-43] The cloud processing can then process the charge station status, traffic information associated with locations around or between charging sta tions and a user's current location, and provide specific suggested routes displayed on the user's device 103 or sent to user 180's vehicle(s) or portable programmable vehicle profile(s). The route generator can provide guided routes to the various charging stations (e.g., charge locations), based on the user's 180 immediate needs, desire for discounts, sponsored rewards, or the amount of time it will take to obtain access to a charge pump at a particular point in time.)
Penilla fails to explicitly disclose the system for dispatching and optimizing a vehicle route and periodically monitoring the vehicle network system health and issues. However, Ricci teaches the system to further comprise:
a Control Signal/Logic Optimization method comprising providing control signals and/or a logic optimization algorithm; wherein the control signals and logic optimization refer to optimizing vehicle specific control instructions including vehicle longitudinal acceleration and speed, lateral acceleration and speed, and vehicle orientation and direction; (see at least [col. 2, line 66 – col. 3, line 3] In some embodiment, the corrective action includes application of breaks, application of auto-turning a steering while, a switch to auto-drive mode, acceleration, acceleration and deceleration, or combinations of one or more thereof.)
a system maintenance method comprising one or more of periodically monitoring and assessing CAVH system health and load, detecting system failures and issues, and making maintenance recommendations (see at least [col. 66, line 62-66] For example, several components of the vehicle may provide health status information (e.g., stored in portion 1278) that, when considered together, may suggest that the vehicle 104 has suffered some type of damage and/or failure.)
Thus, Penilla discloses the CAVH system for analyzing and mapping vehicle and object locations and routes dynamically through event data collection. Ricci teaches the system for dispatching and optimizing a vehicle route and periodically monitoring the vehicle network system health and issues.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Ricci for dispatching and optimizing a vehicle route and periodically monitoring the vehicle network system health and issues. Doing so allows for efficient operation of the vehicle network.

Claims 255 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto and Ricci, and further in view of Mudalige et al. U.S. Pub. No. 20110012755 (“Mudalige”).
Regarding claim 255 as best understood, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose managing crowd and roadside data and emergency management, integrating multiple transportation modes, and/or forecasting travel demand.
However, Ricci teaches the cloud-based CAVH system of claim 253 wherein said Sensing as a Service sub-system is configured to provide cloud-computing based methods for sensing, said methods comprising:
managing crowd and multi-perspective sensing through multiple CAVH vehicle-based and roadside sensors; (see at least [col. 43, line 35-42] The wireless signal sensors 758 may include one or more sensors configured to receive wireless signals from signal sources such as Wi-Fi TM hotspots, cell towers, roadside beacons, other electronic roadside devices, and satellite positioning systems. Optionally, the wireless signal sensors 758 may detect wireless signals from one or more of a mobile phone, mobile computer, keyless entry device, RFID device, near field communications (NFC) device, and the like. AND [col. 84, line 6-12] It should be appreciated that the various processing modules (e.g., processors, vehicle systems, vehicle Subsystems, modules, etc.), for example, can perform, monitor, and/or control critical and non-critical tasks, functions, and operations, such as interaction with and/or monitoring and/or control of critical and non-critical on board sensors and vehicle operations…)
c)	heterogenous sensing methods comprising receiving data computer vision, radar, and/or LiDAR data having heterogenous resolution, type, coverage, and/or frequency; and/or (see at least [col. 20, line 46-54] Thus, the area 112 is exemplary of the range of those sensors and what can be detected by those sensors associated with the vehicle 104. Although sensor range is shown as a fixed and continuous oval, the sensor range may be dynamic and/or discontinuous. For example, a ranging sensor (e.g., radar, lidar, ladar, etc.) may provide a variable range depending on output power, signal characteristics, or environmental conditions (e.g., rain, fog, clear, etc.).)
d)	network sensing methods comprising communicating with external data sources for emergency management, integrating multiple transportation modes, and/or forecasting travel demand (see at least [col. 73, 8-14] The health data received may be a reaction from the driver. For example, the driver may call for help or ask the vehicle for assistance. For example, the driver or passenger may say that they are having a medical emergency and ask the car to perform some function to help. The function to help may include driving the person to a hospital or stopping the car and calling for emergency assistance.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Ricci teaches managing crowd and roadside data and emergency management, integrating multiple transportation modes, and/or forecasting travel demand.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Ricci for managing crowd and roadside data and emergency management, integrating multiple transportation modes, and/or forecasting travel demand. Doing so allows for efficient operation of the vehicle network.
Furthermore, Penilla fails to explicitly disclose local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing for recognizing network states and events. However, Mudalige teaches b) local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing CAVH and transportation network states and events; (see at least [¶ 0014] The vehicle 14 includes a receiver, such as an in-vehicle wireless radio 24, for communicating with the RSE 16. The vehicle 14 further includes a processor 26 for processing the received wireless messages broadcast by the RSE 16. The processor 26 is also coupled to a GPS receiver 28 for receiving GPS data relating to the global positioning of the vehicle 14. The processor 26 is in communication with other devices that either sense or assist in determining environmental conditions affecting the stopping of the vehicle 14. The processor 26 may also be in communication with one or more vehicle subsystems, such as a brake control module, for determining the velocity or acceleration of the vehicle. The processor 26 processes the data in wireless messages specifically the local intersection data of the intersection, the GPS data, and the vehicle speed/acceleration and determines whether a potential stop sign violation may occur.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Mudalige teaches local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing for recognizing network states and events.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Mudalige for local and global sensing methods comprising integrating local sensing data characterizing vehicle operations and global sensing data characterizing for recognizing network states and events. Doing so allows for efficient operation of the vehicle network and include the most updated environment and accurate information.

Claims 267 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Suto, and further in view Brown et al. U.S. Pub. No. 2019/0207969 (“Brown”) and Beck et al. U.S. Pub. No. 2019/0260804 (“Beck”).
Regarding claim 267 as best understood, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla discloses the cloud-based CAVH service system of claim 252 comprising a CAVH Security component configured to protect the CAVH cloud from cyber-attacks by:
a) a cyber-attack detection method comprising detecting malicious cyber activities and/or abnormal physical phenomenon in drivers, vehicles, and traffic flow; wherein the abnormal physical phenomenon of drivers, vehicles, and traffic behavior refers to exceeding the spatial-temporal limitations of vehicle interactions, the physical and perception reaction limitations of human drivers, the physical limitations of sensing, mechanical, and control limitations of self-driving vehicles, and/or macroscopic and microscopic limitations of traffic flow such as speed flow, density, capacity, headway, spacing, gap, and/or other traffic characteristics; (see at least [col. 3, line 37-42] In some embodiment, the notification for when a collision actually occurs includes data regarding a heading, or speed, or weather conditions, or video clips, or license plate images, or person identification data, or combinations thereof. AND [col. 16, line 43-46] The vehicle metrics and data may be collected using a variety of sensors including but not limited to optical sensors, mechanical sensors, and networked sensors among others. AND [col. 7, line 23-30] In one embodiment, each vehicle will maintain a table of all other vehicles in, entering, and or leaving its sphere of influence. In some embodiments, all or some of the vehicle will maintain and continuously share its own heading, speed and location. In one embodiment, an algorithm on each vehicle will continuously compare the current vehicle's speed, heading and location with that of all other vehicles in its sphere of influence to determine if a collision may result.)
Penilla fails to explicitly disclose cyber-attack detection and managing the effects related to said cyber-attack.
However, Brown teaches the cloud-based CAVH service system of claim 252 comprising a CAVH Security component configured to protect the CAVH cloud from cyber-attacks by: 
b) a cyber-attack profiling/identifying method comprising identifying a cyber- attack type, analyzing features of a cyber-attack, assessing effects of a cyber- attack on CAVH system, and managing a cyber-attack feature database to identify a cyber-attack matching; (see at least[0039] FIG. 1 shows example scenarios 100 in which examples of malware-detection systems can operate or in which malware-detection methods such as those described herein can be performed. Scenarios 100 can be deployed, e.g., for responding to cyber-attacks, e.g., by detecting, analyzing, remediating, or mitigating the effects of, those attacks.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Brown taches the cyber-attack detection and managing the effects related to said cyber-attack.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Brown for cyber-attack detection and managing the effects related to said cyber-attack. Doing so allows for safer operation of the vehicle network system.
Furthermore, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Penilla fails to explicitly disclose countermeasure for network-based cyber-attack.
However, Beck teaches the cloud-based CAVH service system of claim 252 comprising a CAVH Security component configured to protect the CAVH cloud from cyber-attacks by:
c) 	a network-based attack countermeasure method comprising providing and managing a layer of communication protection, cyber security software, and firewall hardware/devices; and d) CAVH-System-based attack countermeasure methods comprising providing cross validation, communication redundancy, and/or active defense (see at least [¶ 0080] A network security module 406 can enforce practices and policies for the network as determined by a network administrator. An encryption module 408 can encrypt communications within the network, as well as encrypting and decrypting communications between network entities and outside entities. An anti-virus or anti-malware module 410 may search packets for known viruses and malware. A patch management module 412 can ensure that security applications within the network have applied the most up-to-date patches.)
Thus, Penilla discloses the system that includes cloud service architecture for supporting various vehicles throughout a network for cloud delivery, communication, and onsite/remote vehicle control. Beck teaches various countermeasures for network-based cyber-attack.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art to have modified Penilla and incorporate the teachings of Beck to include various countermeasures for network-based cyber-attack. Doing so allows for safer operation of the vehicle network system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668